


Exhibit 10.86

 

[g279612koi001.jpg]

 

February 7, 2012

 

John Robison

VIA HAND DELIVERY

 

Dear John:

 

On behalf of Move, Inc. (the “Company”), it is with great pleasure that I extend
to you our offer of employment.  The specifics of this offer are as follows:

 

JOB TITLE:

 

Chief Technology Officer, Move, Inc.

 

 

 

START DATE:

 

February 13, 2012

 

 

 

SUPERVISOR:

 

Steven H. Berkowitz

 

 

 

ANNUAL SALARY:

 

$325,000

 

 

 

BONUS:

 

Performance bonus of up to 50% of your annual salary at target, with the ability
to earn up to 100% for outstanding performance in excess of target (see below)

 

 

 

STOCK OPTIONS:

 

250,000 stock options (see below)

 

 

 

RESTRICTED STOCK:

 

100,000 shares of restricted stock (see below)

 

 

 

LOCATION:

 

The Company’s offices in Campbell, California.

 

 

 

EMPLOYMENT STATUS:

 

Exempt, Regular-Full Time Employee

 

On your start date you will be granted 250,000 stock options in the Company
which will constitute incentive stock options (within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended) to the maximum extent
permitted by law, NASDAQ rules or the applicable stock option plans.  The option
exercise price will be set equal to the closing price of the Company’s common
stock on your start date, and vesting will take place quarterly from your grant
date over a 48 month period.   Your stock options shall be governed by the
Company’s stock option plans and agreements under which they are granted except
as specifically set forth in the Company’s Executive Retention and Severance
Agreement a copy of which is attached hereto (the “Severance Agreement”).  You
will become a party to the Severance Agreement effective as of the execution of
such Severance Agreement.

 

Also on your start date, you will be granted 100,000 restricted shares of the
Company’s common stock, which shall vest as follows: (i) 25,000 of such
restricted shares shall vest on the first anniversary of your start date subject
to your continued employment with the Company, (ii) 25,000 of such restricted
shares shall vest on the second anniversary of your start date subject to

 

30700 Russell Ranch Road, Westlake Village, CA 91362 · 805-557-2300 · Fax:
805-557-2688

 

--------------------------------------------------------------------------------


 

your continued employment with the Company, (iii) 25,000 of such restricted
shares shall vest on the third anniversary of your start date subject to your
continued employment with the Company, (iv) 25,000 of such restricted shares
shall vest on the fourth anniversary of your start date subject to your
continued employment with the Company.  The restricted stock shares shall be
governed by the standard legends governing the Company’s restricted stock.

 

You will be entitled to participate in the Company’s 2012 and subsequent
executive bonus plans, as adopted in the Company’s sole discretion, with the
potential to earn up to 50% of your annual base salary if your performance
targets are met, and if you significantly exceed your performance objectives you
may receive a bonus in excess of your target bonus, up to a maximum of 100% of
your annual base salary.  For 2012, the amount of any bonus earned will be
prorated based on the portion of the year remaining as of your start date.

 

Your base salary, equity compensation level and bonus opportunity shall be
reviewed on an annual basis by the Compensation Committee of the Company’s Board
of Directors and may be increased from time to time, in the discretion of the
Compensation Committee of the Board of Directors.

 

You will be reimbursed for your reasonable expenses incurred on behalf of the
Company in accordance with the Move, Inc. Travel & Entertainment Policy, as
applicable to senior executives, including air travel and other transportation
expenses, hotel accommodations, and telecommunications expenses.  All
reimbursements of expenses shall be made promptly in accordance with the
Move, Inc. Travel & Reimbursement Policy, provided, however, that (i) any
payments or reimbursements provided in any one calendar year shall not affect
the amount of payments or reimbursements provided in any other calendar year;
(ii) the reimbursement of an eligible expense shall be made no later than
December 31 of the year following the year in which the expense was incurred;
and (iii) such rights shall not be subject to liquidation or exchange for
another benefit.

 

You will not accrue or accumulate paid time off under the vacation, floating
holiday and/or paid sick leave policies set forth in the Move Inc. Employee
Handbook or any other documentation with the Company.  Rather, you will be
permitted to take paid time off for vacation and personal matters, subject to
business needs of the Company, with the approval of the Chief  Executive
Officer.  The primary limitations on permitting the taking of vacation or time
off for personal matters will be those dictated by your job responsibilities. 
Accordingly, there will be no prescribed limits on the amount of vacation or
personal time, if any, that you may request or be permitted to take in a given
year notwithstanding any reference thereto in any other documentation with the
Company.

 

In addition, paid time off for occasional, short illnesses will be permitted on
an as-needed basis, subject to medical verification if requested by the Chief
Executive Officer.  If you qualify for and are granted a leave of absence under
Move Inc.’s Disability Leave of Absence or Family and Medical Leave of Absence
policies, you will be paid for up to a maximum of ninety (90) days of any such
leave taken in any twelve (12) month rolling period, less any income received
from any income replacement benefits or insurance provided pursuant to any
applicable law or Company-sponsored insurance or benefit program.

 

Please note that this offer is contingent upon demonstration of your legal right
to work in the United States.  On your first day of work, new hire documents
will be completed to assure that there is no delay in the processing of your
paycheck. In accordance with federal law, you will be required to provide
documentation to Human Resources within seventy-two (72) hours of your
commencement of employment verifying your employment eligibility.  Additionally,
you will be required to sign the Company’s standard Employee Invention
Assignment and Confidentiality Agreement and Code of Conduct Policy.

 

2

--------------------------------------------------------------------------------


 

As a regular, full-time employee, you will also be eligible for group health,
disability and life insurance, and other fringe benefits, that are made
available by the Company to other similarly situated employees pursuant to the
terms and conditions set forth in the applicable benefit plans and policies. 
Further details are available in your new hire materials.

 

This letter is not intended to be an employment contract and, unless expressly
agreed otherwise in writing signed by the Chief Executive Officer of the Company
and you, your employment is at-will.  This means that you have the right to
resign at any time with or without cause, with or without notice.  Likewise,
Move, Inc. retains the right to terminate your employment at any time with or
without notice, with or without cause.

 

We are very pleased to extend this offer to you.  I join the rest of the
Move, Inc. team in looking forward to working with you, and know that our
success will be even greater with you aboard.

 

Please indicate your acceptance of this offer by faxing this signed offer letter
to our General Counsel, Jim Caulfield at (805) 557-2689.  In addition, please
bring the original signed offer letter with you on your first day of work.

 

Sincerely,

 

 

 

/s/ Steven H. Berkowitz

 

Steven H. Berkowitz

 

Chief Executive Officer

 

Move, Inc.

 

 

I have read and understand the terms of this offer and consent to all of the
terms and provisions contained herein.

 

/s/ John Robison

 

Date

February 7, 2012

John Robison

 

 

 

 

3

--------------------------------------------------------------------------------
